DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
Applicant's response and amendments, filed December 23, 2020, to the prior Office Action is acknowledged.  Applicant has amended claim 1 and added new claims, claims 16-20.

Election/Restrictions
Applicant’s election without traverse of the patentably distinct species of gene disruption auxiliary sequence taken from the URA3 gene variant specified in SEQ ID NO: 39 (claim 1) in the reply filed on June 22, 2020 is acknowledged.
Claims 3-7, 14, and new claim 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
In addition, newly submitted claims 16-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claims 16-18 are directed to a second group of invention (Group II) having the special technical feature, not shared by the other Groups of invention (Group I, claims 1-15; Group III, claims 19-20), of at least one gene disruption auxiliary (gda) sequence selected from a URA3 gene having its upstream site at -420 bp and has its downstream site at +318 bp.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features.
Since applicant has received an action on the merits for the originally presented invention (Group I, claims 15-20), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 16-20 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 1-2, 8-13, and 15 are currently under examination and the subject matter of the present office action.

Priority
Applicant’s claim for the benefit of a prior-filed application, Chinese application CN201410846109.7, filed on December 31, 2014, and PCT application PCT/CN2015/097675, filed on December 17, 2015, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant is advised, however, that no certified copy of either the CN201410846109.7 application or the PCT/CN2015/097675 application and no certified English translations thereof have been provided.
Accordingly, the effective priority date of the instant application is granted as December 31, 2014.


Information Disclosure Statement
The Information Disclosure Statement(s) filed on June 13, 2018, June 3, 2019, November 27, 2019, and December 20, 2019 been received and considered herein.

Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 recites SEQ ID NO: 3, which is 100% identical to SEQ ID NO: 39 of claim 1.  In other words, the same sequence is being claimed using two different SEQ ID NOs.  Both SEQ ID NOs should have the same identifying number (i.e., either 3 or 39).  Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 8-13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As a first matter, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation of “at least one gene disruption auxiliary (gda) sequence selected from a URA3 gene having its upstream site at -420 bp and has its downstream site at +1158 bp”, and the claim also recites “[a] gda sequence is from 300 to 600 bp in 
For the purpose of examining claim 1 based on prior art, two distinct interpretations of the required gda sequence will be examined: 1) a genus of gda sequences of any length taken from any URA3 having its upstream site at -420 bp and its downstream site at +1158 bp and 2) a species of gda sequences comprising 300-600 bp taken from a URA3 having its upstream site at -420 bp and its downstream site at +1158 bp of SEQ ID NO: 39 and variants thereof.
As a second matter, the limitation “at least one gene disruption auxiliary (gda) sequence selected from a URA3 gene having its upstream site at -420 bp and has its downstream site at +1158 bp” is indefinite because it is ambiguous regarding whether the phrase “upstream site at -420 bp and…downstream site at +1158 bp” requires that the gda fall within those sequence locations or that the URA3 merely must have an upstream site at -420 bp and a downstream site at +1158 bp from the first nucleotide encoding the start codon.
Based on the Specification, which teaches that “the [gda sequence] of the marker gene may be about 300 to 600 bp in length selected from the sequence of -420 bp to +1158 bp of the URA3 gene (i.e. 420 bp upstream of the start codon of URA3 and 354 bp downstream of the stop codon of URA3)” (Specification, p. 3, ln 25-28), it will be assumed that the claim requires that the gda sequence itself falls 
In addition, dependent claims 2, 8-13, and 15 are included in the basis of the rejection because although they recite and encompass specific methods of gda sequences taken from URA3 and variants thereof, they do not correct the primary deficiencies of the independent claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 8, 11-12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson et al. ("A recyclable Candida albicans URA3 cassette for PCR product-directed gene disruptions", Yeast 16, p. 65-70, 2000), as evidenced by GenBank: AF173953.1 ("Cloning vector pDDB57 complete sequence", [https://www.ncbi.nlm.nih.gov/nuccore/AF173953], 2000, accessed on 01/22/2021) and Losberger et al. ("Sequence and transcript analysis of the C. albicans URA3 gene encoding orotidine-5'-phosphate decarboxylase", Current Genetics 16, p. 153-157, 1989).
Regarding claim 1, Wilson teaches a gene cassette for disruption of at least one target gene in a yeast cell (abstract; p. 66, col 1-2, Strains and genetic methods - media; p. 69, col 1, para 2), wherein the albicans URA3 3' sequences at the 5' end of the C. albicans URA3 in a plasmid, which functions to disrupt the target gene (p. 69, col 1, para 2)
Wilson, however, does not teach ipsis verbis that the gda sequence is selected from a location of the URA3 marker gene that falls within -420 bp and +1158 bp of the first nucleotide encoding the start codon of the URA3 gene, the broadest reasonable interpretation of which includes a genus of gda sequences of any possible length taken from any URA3 having its upstream site at -420 bp and its downstream site at +1158 bp, not just gda sequences limited to 300-600 bp, as required by the wherein clause (see 112(b) rejection above).
GenBank: AF173953.1 teaches the vector encoding the URA3 disruption cassette (which comprises a C. albicans URA3 gene fused to a URA3-dpl200 disruption fragment) of Wilson.  The URA3-dpl200 consists of base pairs 3124-3332, which is a duplicate fragment of base pairs 4480-4687 (minus the first six nucleotides) of the C. albicans URA3 gene encoded onto the vector, which entirely consists of base pairs 3339-4704 (ergo, the URA3-dpl200 is coded from the termination sequence of the C. albicans URA3 gene).  The location of the C. albicans URA3 gene on the vector is evidenced by Losberger, which teaches a 1365 base pair C. albicans URA3 gene whose nucleotides 17-1365 is identical to the 3339-4687 bp of Wilson (see Losberger, p. 155, Fig. 1).  Because Losenberger teaches that the first nucleotide encoding the start codon is at +424 bp downstream of the start of the C. albicans URA3 gene, which corresponds to nucleotide 3746 of Wilson (the first nucleotide encoding the start codon), the URA3-dpl200 disruption fragment (base pairs 4480-4687) is inherently encoded from a location between -420 bp downstream (i.e., base pair 3326) and +1158 bp upstream (i.e., base pair 4904) of the first nucleotide encoding the start codon of URA3 from C. albicans.  Thus, Wilson, as evidenced by GenBank: 
Regarding claims 8, Wilson teaches that the yeast cell with the target gene to be disrupted is C. albicans (abstract; p. 66, col 2, Media).
Regarding claim 11, Wilson teaches that the target gene to be disrupted is RIM101 (p. 69, col 1, para 2).  While Wilson does not teach the length of this gene, Wilson does teach that the oligonucleotides use to amplify copies of RIM101 in PCR are well over 50 base pairs (p. 66, Table 1), meaning that the RIM101 genes of C. albicans must be at least greater than or equal to 50 bp.
Regarding claims 12 and 15, Wilson teaches a method of transforming a yeast cell by the disruption cassette of claim 1 contained within a vector to produce a genetically-modified yeast cell, meaning that the yeast cell would have also comprised the cassette of claim 1 (p. 69, col 1, para 2 – col 2, para 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 8-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. ("A recyclable Candida albicans URA3 cassette for PCR product-directed gene disruptions", Yeast 16, p. 65-70, 2000), in view of GenBank: AF173953.1 ("Cloning vector pDDB57 complete sequence", [https://www.ncbi.nlm.nih.gov/nuccore/AF173953], 2000, accessed on 01/22/2021), Losberger et al. ("Sequence and transcript analysis of the C. albicans URA3 gene encoding orotidine-5'-phosphate decarboxylase", Current Genetics 16, p. 153-157, 1989), Beardslee et al. (U.S. Pat. App. 2014/0228586 A1; Aug. 2014), and Alani et al., "A Method for Gene Disruption That Allows Repeated Use of URA3 Selection in the Construction of Multiply Disrupted Yeast Strains", Genetics 116, p. 541-545, 1987).
Strains and genetic methods - media; p. 69, col 1, para 2), wherein the gene cassette comprises: (a) a URA3 gene capable of being used as a marker gene (p. 66, col 1, para 1), and (c) an upstream and downstream sequences of a target gene (p. 69, col 1, para 2).  Wilson also teaches (b) that the URA3 cassette comprises a dpl200 region, which is a duplicated segment of C. albicans URA3 3' sequences at the 5' end of the C. albicans URA3 in a plasmid, which functions to disrupt the target gene (p. 69, col 1, para 2)
Wilson, however, does not teach ipsis verbis that the gda sequence is selected from a location of the URA3 marker gene that falls within -420 bp and +1158 bp of the first nucleotide encoding the start codon of the URA3 gene.
GenBank: AF173953.1 teaches the vector encoding the URA3 disruption cassette (which comprises a C. albicans URA3 gene fused to a URA3-dpl200 disruption fragment) of Wilson.  The URA3-dpl200 consists of base pairs 3124-3332, which is a duplicate fragment of base pairs 4480-4687 (minus the first six nucleotides) of the C. albicans URA3 gene encoded onto the vector, which entirely consists of base pairs 3339-4704 (ergo, the URA3-dpl200 is coded from the termination sequence of the C. albicans URA3 gene).  The location of the C. albicans URA3 gene on the vector is evidenced by Losberger, which teaches a 1365 base pair C. albicans URA3 gene whose nucleotides 17-1365 is identical to the 3339-4687 bp of Wilson (see Losberger, p. 155, Fig. 1).  Because Losenberger teaches that the first nucleotide encoding the start codon is at +424 bp downstream of the start of the C. albicans URA3 gene, which corresponds to nucleotide 3746 of Wilson (the first nucleotide encoding the start codon), the URA3-dpl200 disruption fragment (base pairs 4480-4687) is inherently encoded from a location between -420 bp downstream (i.e., base pair 3326) and +1158 bp upstream (i.e., base pair 4904) of the first nucleotide encoding the start codon of URA3 from C. albicans.  Thus, Wilson, in view of GenBank: AF173953.1 and Losberger, inherently renders obvious a URA3 gene disruption fragment encoded from 
Neither Wilson nor Losberger, however, teaches that the gene disruption sequence taken from URA3 is 300-600 bp in length.  Wilson teaches a gene disruption sequence that is approximately 200 bp (abstract).
Alani teaches a genetic construct (i.e., cassette) to disrupt genes in yeast (abstract).  Alani also teaches that the cassette comprises a URA3 selectable marker flanked by two hisG repeats (p. 541, col 1, para 2 – col 2, para 1) and that, following mutation of a target gene, the target gene bears one copy of the hisG repeat (p. 541, col 2, para 1), which is 1149 bp (Fig. 2).  
Based on Wilson, which teaches a gene disruption sequence of approximately 200 bp of URA3 to selectively disrupt target genes of yeast, and Alani, which teaches a gene disruption sequence of 1149 bp, it would have been obvious to construct a gene disruption sequence, including a gene disruption sequence synthesized from URA3, of 300-600 bp for disrupting targeted genes in yeast, as 300-600 bp falls within the range of base pair lengths for gene disruption sequences capable of targeted disruption of genes in yeast.  One of ordinary skill in the art could easily deduce that a gda encoded from URA3 having from 200-600 bp (i.e., created by using an oligonucleotide primer encoding farther upstream from the site taught by Wilson) could easily function as a gene disruption auxiliary sequence in yeast cells given Alani’s teaching of a functional gda sequence having 1149 bp for disrupting specific genes in yeast.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has See M.P.E.P. §2144.05.
Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also Minerals Separation, Ltd. v. Hyde, 242 U.S. 261, 271 (1916) (a patent based on a change in the proportions of a prior product or process (changing from 4-10% oil to 1% oil) must be confined to the proportions that were shown to be critical (1%)); In re Scherl, 156 F.2d 72, 74-75, 70 USPQ 204, 205 (CCPA 1946) ("Where the issue of criticality is involved, the applicant has the burden of establishing his position by a proper showing of the facts upon which he relies."); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933) ("It is well established that, while a change in the proportions of a combination shown to be old, such as is here involved, may be inventive, such changes must be critical as compared with the proportions used in the prior processes, producing a difference in kind rather than degree."); In re Wells, 56 F.2d 674, 675 (CCPA 1932) ("Changes in proportions of agents used in combinations... in order to be patentable, must be critical as compared with the proportions of the prior processes.").
In the instant application, applicant does not indicate a criticality of the claimed range, and thus the prior art clearly renders the claim obvious. In fact, the Specification explicitly teaches that a gda sequence synthesized from URA3 comprising from 100-600 base pairs can accomplish the tasks of 
Neither Wilson, nor Losberger, nor Alani, however, teach that the gda sequence is selected from within the nucleotide sequence of SEQ ID NO: 39 (n.b., SEQ ID NO: 39 is identical to SEQ ID NO: 3) and variants thereof.
Beardslee teaches transforming yeast strains using the selectable auxotrophic URA3 marker (para [0119]).  Specifically, Beardslee teaches transforming a yeast cell by target the PG11 gene with a gene cassette, wherein the gene cassette comprises two PGI1 genes ligated on opposite sides of the URA3 selectable marker (para [0123]).  Beardslee also teaches that the URA3 can comprise a disruption sequence consisting of the promoter or terminator region in either the beginning or end of the URA3 cassette (para [0123]).  Beardslee further teaches that one such URA3 gene that can be used as a selectable marker in targeted gene disruption of a yeast gene is SEQ ID NO: 163 (para [0544]), which is a nucleotide sequence variant of URA3 from C. tropicalis sharing 94% sequence identity with SEQ ID NO: 39 (and SEQ ID NO: 3) of the instant invention.  Finally, Beardslee teaches that the yeast species to be transformed can be C. tropicalis (para [0010]).
Based on Wilson, which teaches using a URA3 disruption cassette comprising a URA3 selectable marker from C. albicans and a gene disruption sequence synthesized from the URA3 marker for targeted gene disruption in C. albicans, one of ordinary skill in the art would have found it obvious to create a URA3 disruption cassette comprising a URA3 selectable marker from C. tropicalis, including SEQ ID NO: 39 (i.e., SEQ ID NO: 3) and variants thereof, and a gene disruption sequence synthesized from the URA3 marker for targeted gene disruption in C. tropicalis based on Beardslee.  This is because Wilson teaches that a targeted gene can be disrupted in a species of yeast using a cassette comprising a URA3 gene (and gene disruption sequence synthesized therefrom) from the yeast’s own genome.  In other words, because Beardslee teaches using a cassette comprising a URA3 marker and a gene disruption sequence C. tropicalis, one of ordinary skill in the art would have found it obvious to use the URA3 gene from C. tropicalis, and a gda sequence from it, to disrupt a gene in C. tropicalis, given that Wilson teaches that a URA3 marker and a gda sequence synthesized therefrom can be taken from a specific species of yeast and synthesized onto an expression vector for targeted disruption of genes in that yeast species.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the 200 bp URA gene disruption sequence taught by Wilson with a 300-600 bp URA gene disruption sequences based on Alani.  Alani teaches that a gene disruption cassette comprising a URA3 marker gene and a gene disruption sequence having 1149 base pairs can be used for targeted gene disruption of cell cells, and one of ordinary skill in the art would have been 
	 One skilled in the art would have a reasonable expectation of success of substituting the 200 bp URA gene disruption sequence taught by Wilson with a 300-600 bp URA gene disruption sequences based on Alani because Alani teaches that gene disruption sequences having nearly twice as many base pairs as the longest URA3 disruption sequence as the claimed range can be used to effectively disrupt genes in yeast cells.
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the URA3 gene disruption cassette comprising a URA3 selectable marker and gene disruption sequence synthesized thereof from C. albicans for targeted gene disruption in C. albicans taught by Wilson with a URA3 gene disruption cassette comprising a URA3 selectable marker, including the URA3 of SEQ ID NO: 39 (and SEQ ID NO: 3), and gene disruption sequence synthesized thereof from C. tropicalis for targeted gene disruption of C. tropicalis based on Beardslee.  Beardslee teaches a URA3 disruption cassette comprising a URA3 selectable marker and gene disruption sequence synthesized thereof for targeted disruption of yeast genes, wherein one of the yeast cells to be transformed can be C. tropicalis, including by a URA3 encoding a variant of SEQ ID NO: 39 (or SEQ ID NO: 3), and one of ordinary skill in the art would have been motivated to substitute the URA3 gene disruption cassette comprising a URA3 selectable marker and gene disruption sequence synthesized thereof from C. albicans for targeted gene disruption in C. albicans taught by Wilson with a URA3 gene disruption cassette comprising a URA3 selectable marker, including the URA3 of SEQ ID NO: 39 (and SEQ ID NO: 3), and gene disruption sequence synthesized thereof from C. tropicalis for targeted gene C. tropicalis based on Beardslee because doing so would have allowed for targeted gene disruption in C. tropicalis using a URA3 selectable marker from its own genome.
One skilled in the art would have a reasonable expectation of success of substituting the URA3 gene disruption cassette comprising a URA3 selectable marker and gene disruption sequence synthesized thereof from C. albicans for targeted gene disruption in C. albicans taught by Wilson with a URA3 gene disruption cassette comprising a URA3 selectable marker, including the URA3 of SEQ ID NO: 39 (and SEQ ID NO: 3), and gene disruption sequence synthesized thereof from C. tropicalis for targeted gene disruption of C. tropicalis based on Beardslee because Beardslee teaches that a URA3 marker gene from C. tropicalis can be used for targeted transformation of C. tropicalis yeast cells.

Regarding claim 8, Wilson teaches that the yeast cell with the target gene to be disrupted is C. albicans (abstract; p. 66, col 2, Media).
Beardslee teaches that the yeast cell with the target gene to be disrupted is C. tropicalis, C. albicans, C. krusei, and C. parapsilosis (para [0055]).
Regarding claims 9 and 13, Beardslee teaches that the yeast cell to be transformed with URA3 is uracil deficient (para [0307]).  Beardslee also teaches that the engineered yeast cell of its invention can be C. tropicalis. 
Regarding claim 11, Wilson teaches that the target gene to be disrupted is RIM101 (p. 69, col 1, para 2).  While Wilson does not teach the length of this gene, Wilson does teach that the oligonucleotides use to amplify copies of RIM101 in PCR are well over 50 base pairs (p. 66, Table 1), meaning that the RIM101 genes of C. albicans must be at least greater than or equal to 50 bp.
Beardslee also teaches that the gene to be disrupted is PGI1, which is over 50 bp (para [0123]).
Regarding claims 12 and 15, Wilson teaches a method of transforming a yeast cell by a disruption cassette with at least one vector comprising said disruption cassette to produce a genetically-
Beardslee also teaches a method of transforming a yeast cell by a disruption cassette contained within a vector (para [0123], [0265]), meaning that the yeast cell would have also comprised the cassette.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J RABORG whose telephone number is (571)270-1281.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris M Babic can be reached on 57127285007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.R./Examiner, 
Art Unit 1633                                        
/KEVIN K HILL/               Primary Examiner, Art Unit 1633